Title: From Thomas Jefferson to André Limozin, 4 July 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris July 4. 1787.

Your favors of the 31st. March, 5th and 22d of May coming while I was absent on a voiage of 3. or 4. months, have for that reason remained thus long unanswered. Your bill for the amount of your advances for me shall be duly answered: I will ask the favor of you at the same time to send me a state of the articles that I may transfer them to the account of the United states, or of the state of Virginia or to my own private account, according to their nature. I shall very soon trouble you with some boxes of books which I shall pray you to forward by the next packet.
A letter from a friend in Virginia informs me he sent a package of seeds addressed to me by a ship belonging to Shore, McConnico and Ritson merchants of Petersburg in Virginia, which sailed in the month of March, bound for Havre. Would you be so good as to make some enquiry for them?
I am charged to enquire for possessions supposed to be in or about a town called Tessey in Lower Normandy, and to have belonged to Jacob Ammonet a refugee who left France in 1700. If you can aid me in finding out either the town, family, or possessions it will confer an obligation on Sir your most obedient & most humble servant,

Th: Jefferson

